UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) ( X ) ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THE FISCAL YEAR ENDED MARCH 31, 2010 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 0-28683 VANTONE INTERNATIONAL GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) NEVADA 41-1954595 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) NO. , HEPING DISTRICT SHENYANG, LIAONING PROVINCE PEOPLE’S REPUBLIC OF CHINA (Address of principal executive offices) 86-24-2286-6686 (Issuer's telephone number) Securities Registered Pursuant to Section 12(b) of the Exchange Act: NONE Securities Registered Pursuant to Section 12(g) of the Exchange Act: COMMON STOCK, $0. (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 406 of the Securities Act.Yes No √ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No √ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes√No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained,to the best of registrant'sknowledge,in definitive proxy or informationstatements incorporatedby referencein Part III of this Form 10-K or anyamendment to this Form 10-K. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Small reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No √ As of September 30, 2009 the aggregate market value of the common stock held by non-affiliates was approximately $6,016,170, based upon the closing sale price on September 30, 2009 of $.35 per share. As of July 12, 2010, there were 30,001,000 shares of common stock outstanding. Documents incorporated by reference: NONE PART I FORWARD-LOOKING STATEMENTS: NO ASSURANCES INTENDED In addition to historical information, this Annual Report contains forward-looking statements, which are generally identifiable by use of the words “believes,” “expects,” “intends,” “anticipates,” “plans to,” “estimates,” “projects,” or similar expressions. These forward-looking statements represent Management’s belief as to the future of Vantone International Group, Inc. (f/k/a Senior Optician Services Inc.) and Subsidiaries.Whether those beliefs become reality will depend on many factors that are not under Management’s control.Many risks and uncertainties exist that could cause actual results to differ materially from those reflected in these forward-looking statements. Factors that might cause such a difference include, but are not limited to, those discussed in the section entitled “Risk Factors.” Readers are cautioned not to place undue reliance on these forward-looking statements. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements. ITEM 1.BUSINESS Vantone International Group, Inc. (f/k/a Senior Optician Services Inc.) and Subsidiaries (the “Company” or “Vantone International”) was organized in Minnesota in 1966, then reorganized as a Nevada corporation in 2007.The Company did not have any significant business operations between 1973 and May 14, 2009. During that period, the Company was a shell company until it acquired all of the outstanding capital stock of Vantone USA Inc. (formerly: Vantone International Group Inc.) (“Vantone USA”) on May 14, 2009. Vantone International, through its wholly-owned subsidiary, Vantone USA, owns 100% of the registered capital of Shenyang Vantone Healthcare Products Manufacturing Co., Ltd. (“Vantone Manufacturing”), a corporation organized in January 2007 under the laws of the People’s Republic of China (the “PRC”).Vantone Manufacturing is engaged in the manufacture and distribution of health and beauty products, water purifying equipment, and kitchen equipment. Effective on April 1, 2007, Vantone Manufacturingobtained control over the business of Shenyang Vantone Yuan Trading Co., Ltd. (“Vantone Yuan”), the relationship between them being customarily identified as “entrusted management.”The relationship is defined by three agreements, each of which has a term of ten years. The effect of these agreements is that Vantone Manufacturing acquired the exclusive control over the business of, the right to all revenues obtained by, and responsibility for all of the expenses incurred by Vantone Yuan. Vantone Yuan is a distribution company that was founded in April 2007 under the laws of the People’s Republic of China with registered capital of 20 million RMB (US$2,930,017).Vantone Yuan’s executive offices and manufacturing facility are located in the City of Shenyang in Liaoning Province, in northeastern China. Vantone Yuan engages in the distribution of approximately70 different products through an online ecommerce platform. Vantone Yuan carries out most of its distribution business through the operations of wholly-owned subsidiaries organized under the laws of the PRC: Kang Ping Vantone Trading Co., Ltd., Kang Ping Vantone Yuan Trading Co., Ltd. and Shenyang Vantone Liyuan Trading Co., Ltd.Vantone Yuan carries out its insurance business through a subsidiary in which it holds a 88% interest:Liaoning Vantone Insurance Agent Co., Ltd. (“Vantone Insurance”). 1 Marketing Network During the past three years, Vantone Yuan and its subsidiaries have developed a sales network across China.Initially Vantone Yuan established a chain of more than 400 franchise stores across the China, as well as branch offices in Jilin and Heilongjiang Provinces. Since April 2008 Vantone Yuan has been gradually eliminating the low performing franchise stores and converting the remainder to dedicated sales agencies.Through the sales network, the Company has distributed a variety of approximately 70 different products, ranging from daily commodities such as vitamins, water filters, bamboo fiber product, and jade mattresses with regulated temperature to appliance, kitchenware and insurance products.Commencing in April 2010, however, Vantone Yuan and its subsidiaries terminated their entire sales network, andhave converted the agency business model to E-commerce transactions through their proprietary website. Vantone Yuan and its subsidiaries offer products directly to consumers through the Company’s website. On the website, customers can search and purchase all the products sold under Vantone’s trademark. In addition, Vantone Yuan’s subsidiaries offer insurance products through the website.The insurance products are sold by licensed insurance agents that are associated with Vantone as “VIP Members.”The VIP members assist their clients to contract for insurance services through the Company’s website. Being a new and fast distribution channel, E-commerce is expected to attract more customers to purchase and new suppliers to provide new products and services under Vantone’s logo. Product Lines Currently the Company engages in two segments of business activities: distribution of products (daily commodity,health and beauty products, and appliances) and insurance agency services. Through its three wholly-owned subsidiaries, Kang Ping, Kang Ping Vantone Yuan, and Liyuan, the Company is engaged in the distribution of a wide variety of products, some of which it manufactures and some of which are manufactured for Vantone Yuan and carry its private label.The products distributed by Vantone Yuan include the following categories. GS Nano Cigarette Filter.This product is imported from the U.S. Generally a cigarette filter can reduce the amount of smoke, tar and fine particles. The Nano cigarette filter can be more helpful in reducing the intake of hazards into the lungs, alleviating morning cough from smoking, and improving breath and taste. It can also help reduce smoke dependency and cravings while maintaining the cigarette flavor. MengxishiSkin Care Products.We sell two categories of Mengxishi skin care products: high-tech skin care products and conventional skin care products. · High-Tech Skin Care Product Family: Dow Corning’s high molecular weight silicone elastomers were used to develop Mengxishi high-tech skin care products, a leading edge anti-aging cosmetics technology. The innovative formula improves the skin’s appearance to achieve a smoother, more youthful looking skin, with prolonged use enhancing the effect. The products also aid in dermal hydration, providing skin with balance to stay soft and smooth. There are five products in this product family: Soft Bio-peptide refinisher, Soft Bio-peptide lotion, Soft Bio-peptide emulsion, Soft Bio-peptide cream, Soft Bio-peptide eye cream. · Conventional Skin Care Product Family: Mengxishi also has a conventional skin care product family, including face cream, skin balancing cleanser, skin whitening cleanser, dry skin cleanser, skin balancing lotion, skin balancing gel, skin whitening cream, moisture cream, sun protection cream, skin balancing mask, skin whitening mask, skin moisture mask, skin emulsion, hand cream, nutrition eye cream, revitalizing cream. Compared to the high-tech skin care products, conventional skin care products are less expensive and thus affordable to the ordinary family. 2 Both series of Mengxishi skin care products were the result of research by PLA General Hospital, a well-known hospital in China. Vantone Yuan sponsored the research, as a result of which our CEO, Honggang Yu, owns the trademark for and formula for Mengxishi. In June 2007, we entered into a production-distribution contract with the Beijing Daily-Commodity Manufacturing Company.According to the contract, Beijing Daily-Commodity Manufacturing Company is responsible for the production of Mengxishi products according to the product list, amount, and package standards Vantone Yuan requires.Vantone Yuan is responsible for the distribution of the products. Vantone Yuan is also responsible for all product returns as no returns to the factory are permitted according to the contract. Nutritious Food Products. Chinese herbalism is a 4,000 year old tradition. It is integral to Chinese culture and society as a concept of improving health in a natural way, incorporating dietary therapy as an effective way to prevent and treat diseases. Based on the theory of Chinese traditional medicine, the intake of food and natural ingredients are intricately connected to our health and well-being. Abstracts from natural herbs and foods can enhance the human immune system and improve the function of organs, thus creating beneficial medical effects. Because of this traditional notion, traditional Chinese medicine made of natural herbs and dietary food is very popular in China for the prevention and treatment of diseases. The five food products the Company distributes are central to these types of traditional Chinese practices, including: 1) Kang Xin Tai Liquid. Liquid extracts of herbal ingredients, Danshen and Dilong. The liquid is intended to clean the thrombus, provide nutrition to the nervous system, decrease blood viscosity and the level of cholesterol, improve the function of liver and cardiovascular system, and prevent apoplexy. The liquid is also believed to help prevent the complications of diabetes such as hyperglycaemia. 2) Pan Tea Pellet, tea extracts.This product contains tea polyphenols, flavonoids, zinc, potassium, calcium, multiple amino acids, and polysaccharides. The active ingredient, polyphenols, as one type of antioxidant, may help prevent blood clotting and lower cholesterol levels, and thus reduce the risk of gastric, esophageal and skin cancers. It can also help improve vitality, immunity, natural health and longevity, and protect kidney and spleen. Currently this series has 7 different products in the market. 3) Changbao Huiyuan Liquid. Made of Chinese medicinal ingredients — including aweto and organic herbs together with traditional Chinese white wine it can be used to improve the function of both male and female sexual hormones, prevent fatigue and aging, and improve memory system and metabolism. The liquid contains complex zinc, amino acids and other trace elements. 4) Xibao Tablet (Tablet with Selenium). Selenium plays an important role in the body's enzyme function, and may help to stimulate the production of antibodies (disease-fighting organisms) after vaccination. Selenium also aids in male fertility. Selenium is also considered an antioxidant, and it may work with other antioxidants such as vitamins C and E to protect the body's cells against free radicals, which can help inhibit cancerous cells and prevent heart disease. 5) Vantone Longevity Salt. As a substitute for sodium in ordinary salt, thepotassium contained in our product can not only avoid the harm resulting from sodium, but can also help improve kidney function. It also plays a key role in cardiac, skeletal, and smooth muscle contraction, making it an important nutrient for normal heart, digestive, and muscular function. 3 Bamboo Fiber and Yarn Product Family.The Bamboo Fiber and Yarn Product Family consist of 13 products produced by a Chinese company located in Shenzhen. All the products are made of bamboo fiber and yarn. Bamboo grows widely throughout China and is easy to obtain. Bamboo is a renewable resource. It can be harvested without killing the plant, and it only takes a few months before the plant is ready to be harvested again. That makes it an environmentally friendly choice. Bamboo yarn is strong, flexible, and can be softer than silk when spun into yarn. The Bamboo Fiber and Yarn Product Family include quilts, towels, underwear, pajamas, mats,etc. Household Appliances. In 2009, the Chinese government established a 2 billion RMB stimulus package, consisting of subsidies to assist low income families in purchasing new electronics and home appliances, in order to stimulate the economy.Because our selling network and distribution team enabled us to quickly take advantage of this market opportunity, a number of famous Chinese brand name manufacturers (Haier, Lenovo, etc) cooperated with us to form strategic partnerships. In order to rapidly enter into the home appliance market and enhance the Company's core competitiveness, we introduced into our stores the producers’ unlisted products or new products which had just appeared on the market.The household appliances that we distribute consist of televisions, air conditioners, refrigerators, cellular phones, cooking appliances, etc.The manufacturers are responsible for advertising and promotion and they provide after-sale service. The distribution of the appliances is our responsibility.So we trained our sales agents and service team to adapt them to the household appliance distribution model. In the second half of the fiscal year the distribution of household appliances made a significant contribution to our revenues.Now, that we have terminated our sales agent network, we sell the appliances through our ecommerce platform. Jade Mattresses with regulated temperature.The surface of these mattresses is a compound of ground jade and other natural material.The compound is attractive and durable. In addition, the jade functions as a conductor for the infrared heater located within the mattress.The heater can be initiated to warm the mattress during the winter.The temperature can be controlled and will rise in a few minutes.It will remain warm for a long time. In summer, the jade will become cool, allowing the sleeper to feel comfortable and relaxed.In addition, since jade is a scarce resource, customers are attracted to the collection value of the mattresses. Insurance Agency Services The insurance industry in China is nascent, but growing rapidly.From 2006 to 2007 the market for insurance in China more than doubled in size. As of March 31, 2010, there are approximately 2,600 and 2.93 million professional insurance agencies and agents in China, respectively.Although the current global recession is a limiting factor, we believethat the market will continue to grow at a significant pace.China’s government encourages the development of the insurance industry to satisfy the need for insurance products in China. With a better understand of the benefits of life and property insurance, Chinese citizens are more willing to spend money on insurance products. In China, a license is required to become an insurance agency. The China Insurance Regulatory Commission (“CIRC”) is the regulatory authority that is responsible for the issuance of this license. On December 9, 2003, the CIRC granted Vantone Insurance a license to act as agent in the distribution of all types of insurance product and perform other insurance related services. The license expires on December 9, 2010, but we expect to be able to renew. Vantone Insurance primarily represents the insurance products of New China Life Insurance Co., Ltd (“New China”) and Ping An Insurance Corporation in Shenyang in the fiscal year ended March 31, 2009.The Company expanded its involvement in the insurance market and developed relationships withtwo additional insurance companies in China: Zhong Yi Insurance Company (“Zhong Yi”) and Heng’an Life Insurance Co., Ltd. The major insurance service income was from Zhong Yi and New China. Meanwhile, the Company is also working with its underwriters to develop new insurance products based on feedback from the market. We anticipate a growing business income in this area in the coming years. 4 Our Suppliers Most of the products sold by Vantone Yuan and its subsidiaries are manufactured for Vantone Yuan on a “private label” basis by independent factories.Among our principal suppliers are:  Bamboo Fiber and Yarn Products: Shenzhen BaiGu Good Product Co., Ltd.  Jade Mattresses Products XiuYan Manchu Autonomous County Boda Jade Implement Manufactory  Haier PC Shenyang Dinghao Technology Development Co., Ltd  Changhong Commodities Sichuan Changhong ShenYang Sales Branch  Lenovo Notebook computer ShenYang DingHao Technology Development Co., Ltd and ShenYang Helizhisheng Technology Development Co., Ltd Intellectual Property Our subsidiary, Vantone Manufacturing, owns the trade mark of Seaside Naturals. The trademark registration number in China is ZC7158721SL. Competition Currently Vantone’s primary Chinese competitor is a large chain store named “GOME Group,” which is engaged in the distribution of household electric products in China. It has chain stores in Beijing, Shanghai, Guangzhou and other cities in China. The company’s operating model is flexible and efficient, as the purchase and delivery of products is concentrated in a central office.“Suning” and”Yongle”are two other substantial companies in China that compete with us in the distribution of household electric appliances in China.Although our competitors have strong financial advantages and entered into the household electric products market earlier than we did, we have two competitive advantages. First, some of the key products that we distribute are unique, at the high-end of the market, and exclusively distributed by us. Second, we have an efficient management team, a group of experts and professionals VIP members who are able to identify the most advanced new products in the industry, have professional sales skills, and have a lot of potential client bases Currently the largest bamboo products company in China is “Olinya,” which is engaged in the manufacture and distribution of bamboo fiber products in China. Olinya first entered into the Chinese bamboo fiber products market in 2006. By the end of 2009, it developed approximate 1000 branded stores throughout China.It has a manufacturing and research center in Changsha to produce bamboo fiber products. In 2006, the total revenue for Olinya in China was RMB 200 million (approx. $30 million).“Dream Fox” and “Shanglinya” are two other companies that control a significant portion of the market for bamboo fiber products in China. The jade mattress industry is primarily located in the Xiuyan District of Liaoning Province in China. Both the manufacturers and distributors are mainly medium-sized and small enterprises, due to the specialty nature (scarce, high-end) of the jade product.So there are no competitors that have achieved economy of scale or a brand name known throughout China.However, jade mattress products are becoming more and more popular among the Chinese population.So we expect the market to become more competitive. 5 Employees Vantone’s business is organized into six operational departments:administration, marketing, human resources, business data management, financial data management, and production operations. There are currently 43 full-time employees, including 15 in administration, 4 in marketing, 5 in the human resource department, 6 in the business data management center, 9 in the financial data management center, and 4 in production operations. ITEM 1A RISK FACTORS Investing in our common stock involves risk. You should carefully consider the risks described below together with all of the other information contained in this Report, including the financial statements and the related notes, before deciding whether to purchase any shares of our common stock. If any of the following risks occurs, our business, financial condition or operating results could materially suffer. In that event, the trading price of our common stock could decline and you may lose all or part of your investment. Our ability to generate revenues could suffer if the PRC market for health care and insurance products does not develop as anticipated. As the economy of the PRC has expanded in recent years, the market for both our consumer products and our insurance products has swelled.This momentum has been abetted by the introduction of new products, the development of consumer preferences by new competitors and adaptation of strategies by existing competitors. We expect both markets will continue to grow, and we must continue to adapt our strategy to be competitive in the market. The current worldwide recession, however, has reduced the rate of growth, and the long term prognosis for the Chinese economy cannot be predicted.Likewise consumer tastes are difficult to accurately predict. If we cannot successfully identify the suitable products to be distributed in the market, our ability to increase revenues could suffer. We are implementing significant changes in our business plan.If we fail to effectively manage the transition, our business and operating results could be harmed. During the past fiscal year we began to implement significant changes in our business plan.Initially we began to transition from a franchise marketing model to an agency model.Then in February 2009 we added to our product offerings higher priced electronic products.Both of these changes have resulted in disruptions in our financial results.In 2010 we cancelled our entire sales network and devoted our business to an ecommerce platform.These changes have placed, and will continue to place, significant demands on our management, and on our operational and financial infrastructure. If we do not effectively manage these transitions, the quality of our products and services will suffer, which would negatively affect our operating results. In addition, if the necessary funding can be obtained, we will be able to improve our operational, financial and management controls and our reporting systems and procedures. The complexity of this undertaking means that we are likely to face many challenges, some of which are not foreseeable. Problems may occur with our business relationship with the suppliers, and with our ability to sell our products to our customers. If we are not able to obtain the necessary funding and operate efficiently, our business plan may fall short of its goals, and our ability to manage our growth could be hurt. 6 The capital investments that we plan may require that we issue additional shares of capital stock. We intend to raise a large portion of the funds necessary to implement our business plan by selling equity in our company.At present we have no commitment from any source for those funds.We cannot determine, therefore, the terms on which we will be able to raise the necessary funds.It is possible that we will be required to issue capital stockin order to obtain the funds.This would reduce the portion of our equity held by our current shareholders. If, however, we are unable to raise the necessary funds, our growth will be limited, as will our ability to compete effectively. An increase in wholesale prices for our distributed products could increase Vantone’s costs and decrease its profits. Changes in wholesale prices for our distributed products could significantly affect Vantone’s business. Since the cost of the distributed materials constitute a substantial part of our product price, increase in the cost will decrease our profit margin.We also rely on several major suppliers to provide such products to distribute. Failure to maintain business relationship with these major suppliers may make the distributed products inaccessible, and thus hurt our operating results. We may have difficulty establishing adequate management and financial controls in China. The People’s Republic of China has only recently begun to adopt the management and financial reporting concepts and practices that investors in the United States are familiar with.We may have difficulty in hiring and retaining employees in China who have the experience necessary to implement the kind of management and financial controls that are expected of a United States public company.If we cannot establish such controls, we may experience difficulty in collecting financial data and preparing financial statements, books of account and corporate records and instituting business practices that meet U.S. standards. We may incur significant costs to ensure compliance with U.S. corporate governance and accounting requirements. We may incur significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002, or Sarbanes-Oxley, and other rules implemented by the Securities and Exchange Commission. We expect all of these applicable rules and regulations to increase our legal and financial compliance costs and to make some activities more time-consuming and costly. We also expect that these applicable rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our board of directors, on committees of our board of directors or as executive officers. As a public company, we are required to comply with rules and regulations of the SEC, including expanded disclosure, accelerated reporting requirements and more complex accounting rules.This will continue to require additional expenditures of cash andmanagement resources. We will need to continue to implement additional finance and accounting systems, procedures and controls as we grow to satisfy these reporting requirements. In addition, we may need to hire additional legal and accounting staff with appropriate experience and technical knowledge, and we cannot assure you that if additional staffing is necessary that we will be able to do so in a timely fashion. If we are unable to complete the required annual assessment as to the adequacy of our internal reporting or if our independent registered public accounting firm is unable to provide us with an unqualified report as to the effectiveness of our internal controls over financial reporting in the future, we could incur significant costs to become compliant. 7 We rely on highly skilled personnel and, if we are unable to retain or motivate key personnel or hire qualified personnel, we may not be able to grow effectively. Our performance largely depends on the talents and efforts of highly skilled individuals. Our future success depends on our continuing ability to identify, hire, develop, motivate and retain highly skilled personnel for all areas of our organization. Capital outflow policies in China may hamper our ability to pay dividends to shareholders in the United States. The People’s Republic of China has adopted currency and capital transfer regulations. These regulations require that we comply with complex regulations for the movement of capital. Although Chinese governmental policies were introduced in 1996 to allow the convertibility of RMB into foreign currency for current account items, conversion of RMB into foreign exchange for capital items, such as the payment of dividends, requires the approval of the State Administration of Foreign Exchange.Because most of our future revenues will be in RMB, any inability to obtain the requisite approvals or any future restrictions on currency exchanges will limit our ability to pay dividends to our shareholders. Currency fluctuations may adversely affect our operating results. Vantone generates revenues and incurs expenses and liabilities in Renminbi, the currency of the People’s Republic of China.However, as a subsidiary of the Company, it will report its financial results in the United States in U.S. Dollars.As a result, our financial results will be subject to the effects of exchange rate fluctuations between these currencies.From time to time, the government of China may take action to stimulate the Chinese economy that will have the effect of reducing the value of Renminbi.In addition, international currency markets may cause significant adjustments to occur in the value of the Renminbi.Any such events that result in a devaluation of the Renminbi versus the U.S. Dollar will have an adverse effect on our reported results.We have not entered into agreements or purchased instruments to hedge our exchange rate risks. The Company is not likely to hold annual shareholder meetings in the next few years. Management does not expect to hold annual meetings of shareholders in the next few years, due to the expense involved.The current members of the Board of Directors were appointed to that position by the previous directors.If other directors are added to the Board in the future, it is likely that the current directors will appoint them.As a result, the shareholders of the Company will have no effective means of exercising control over the operations of the Company. ITEM 1B.UNRESOLVED STAFF COMMENTS Not Applicable. ITEM 2.DESCRIPTION OF PROPERTY Our executive offices and production facilities are located No.195 Zhongshan Road, Heping District, Shenyang, China. We own the 16th, 17th and 18th floors of the building. As is the rule in China, however, the land on which our facility is located is leased from the government for a term of 50 years.Our land lease expiration date is August 23, 2046, and we will be able to extend the land lease term after paying certain amounts of property taxes upon expiration. The land use right was issued to Vantone by the City of Shenyang. During the past two years we also leased certain office space in Harbin, Jilin, and Kangping Districts, and one warehouse in Kangping District under an operating lease. The rent fees for our leased properties under operating lease were $18,227 and $30,723 for the years ended March 31, 2010 and 2009, respectively. As our leases in Harbin and Jilin have been cancelled, in the next few years our rental costs may continue to decrease. We will be able to renew the other leases when they expire. 8 ITEM 3.LEGAL PROCEEDINGS None. ITEM 4. RESERVED PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. (a) Market Information Our common stock is listed for quotation on the OTC Bulletin Board system under the symbol “VNTI.”The following table sets forth for the respective periods indicated the high and low bid prices for the common stock, as reported by the OTC Bulletin Board.Such prices are based on inter-dealer bid and asked prices, without markup, markdown, commissions, or adjustments and may not represent actual transactions. Bid Quarter Ending High Low June 30, 2008 September 30, 2008 December 31, 2008 March 31, 2009 June 30, 2009 September 30, 2009 December 31, 2009 March 31, 2010 (b) Shareholders There are 332 shareholders of record on our shareholder list. (c)Dividends Since the Company’s incorporation, no dividends have been paid on our Common Stock. We intend to retain any earnings for use in our business activities, so it is not expected thatany dividends on our common stock will be declared and paid in the foreseeable future. 9 (d)Securities Authorized for Issuance Under Equity Compensation Plans The information set forth in the table below regarding equity compensation plans (which include individual compensation arrangements) was determined as of March 31, 2010 Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans Equity compensation plans approved by security holders 0 N.A. 0 Equity compensation plans not approved by security holders 0 N.A. 0 Total 0 N.A. 0 (e)Sale of Unregistered Securities Vantone International did not effect any unregistered sales of equity securities during the 4th quarter ended March 31, 2010. (f) Repurchase of Equity Securities Vantone International did not repurchase any of its equity securities that were registered under Section 12 of the Securities Act during the 4th quarter ended March 31, 2010. ITEM 6.SELECTED FINANCIAL DATA Not applicable. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS Result of Operations Vantone Yuan commenced its operations in 2007, and grew to achieve a significant position in the Chinese market for health and beauty aids.During the year ended March 31, 2008, the combined revenues of Vantone Manufacturing and Vantone Yuan totalled $8,820,089.During the fiscal year ended March 31, 2009, however, we implemented a major adjustment of our sales model and business development strategy. Our goal is to take advantage of the distribution network that we have developed for health and beauty products to enter the rapidly growing Chinese market for insurance policies.In order to achieve that goal, it is necessary that we convert our marketing network from a franchise model to an agency model.So for the past two years we have been gradually transforming our franchisees into sales agents, capable of marketing both household supplies and insurance policies. This transformation of our marketing network caused disruption in our sales effort during the fiscal year ended March 31, 2009.During the same period, we suspended distribution of the bamboo products that had accounted for nearly 40% of our sales revenue during the year ended March 31, 2008.We determined that the seasonality of the products and the limited geographic area in which they can be successfully marketed made them a disadvantageous foundation for our marketing effort.Primarily as a result of these two adjustments, our revenues during the fiscal year ended March 31, 2009 dropped to $2,958,731 from $8,820,089 for the fiscal year ended March 31, 2008. 10 In February 2009, we began to supplement our existing product lines by entering the market for the distribution of consumer electronics and home appliances in China:televisions, air conditioners, refrigerators, cellular phones, cooking appliances, etc.In April 2009 we began to sell those products.We entered this market, in part, because early in 2009 the Chinese government established a 2 billion RMB stimulus package, consisting of subsidies to assist low income families in purchasing new electronics and home appliances. This stimulus package creates a significant business opportunity for the distribution of the targeted products through our sales network. The result of our new product initiatives was a 281% increase in revenue, from $2,958,731 in fiscal 2009 to $11,261,521 in fiscal 2010.Several factors contributed to the increase: · Our sales of consumer electronics and home appliances in fiscal 2010 totalled $2,774,345.We sold neither consumer electronics nor home appliances in fiscal 2009. · During the second half of the fiscal year, China experienced the coldest winter in fifty years.Demand for our jade mattresses with regulated temperature spiked, yielding $4,785,414 in revenue for the full fiscal year.The cold weather also contributed to a spike in the sale of our bamboo fiber quilts, which yielded $1,732,462 in revenue. Although the reorientation of our marketing network from franchises to sales agencies was spurred by our desire to utilize the agencies as conduits for the sale of insurance products, our insurance business remains insignificant.From fiscal 2009 to fiscal 2010 our revenue from the sale of insurance policies (identified as “service rendered” on our Statements of Operations) fell from $396,721 to $284,218 (2.5% of total revenue). The primary reason for the lack of vitality in our insurance business was our decision in fiscal 2010 to focus on initiating the Vantone Insurance B2C Network as our point of entry into the national insurance market.The complexity of developing this mode of insurance marketing, which is new to China, delayed the expansion of our insurance business. At present we are uncertain of the future development of our insurance business, although we expect that over the long term it will grow into a significant factor in our overall revenue. Our gross margin during fiscal 2010 was 69.1%, compared to 60.9% in fiscal 2009.The transition from an exclusive focus on health and beauty products (which are relatively low margin goods, due to competition) to a mixture of health and beauty products with higher margin appliances contributed to the improvement in margin, as did the efficiencies that arise from expanded sales volume.Due to the significant recent changes in our business operations, however, it is not possible for us to safely predict the margins that we should expect to realize in the future. Since our overhead has not changed significantly since 2007, our selling, general and administrative expenses remained relatively stable from period to period – operating expenses in fiscal 2010 were only 35% higher than in fiscal 2009, despite the 281% increase in revenue.The primary factor contributing to the efficiency of our operations is the fact that our marketing network transfers to our sales agents a substantial portion of the responsibility for addressing local markets, including expenses of market research, advertising and promotion.At the same time, however, since our operating company was acquired by a U.S. public shell company in May 2009, we are now bearing the ongoing expenses attributable to being a U.S. public, reporting company, which increases our general and administrative expenses. As a result of the growth in revenue and efficiency of our operations, our income from operations grew to $5,710,914 in fiscal 2010, compared to $259,819 in fiscal 2009.Income in fiscal 2010 was further aided by a net “other income” of $106,481. This other income was primarily attributable to a RMB750, 000 (equivalent to $109,819) government grant from the Commission of Finance of the Liaoning Province of China to subsidize the expenses that the Company incurred when acquiring overseas high-tech enterprises.As a result, our pre-tax income for the year was $5,809,594, compared to $224,715 in fiscal 2009. 11 The corporate income tax rate in China is 25%. However, several of our subsidiaries receive tax abatements, some as a result of Chinese tax laws that reward foreign investment in China and some as a result of other tax incentives. The net effect of these abatements was that during fiscal 2010 we incurred income tax at an effective rate of only 6%. All of the abatements are temporary, however, which means that in future periods our subsidiaries will most likely incur taxes at a significantly higher effective rate. For fiscal 2010 the result of the various tax incentives was that we realized net income of $5,482,384 ($.18 per share), equal to 94% of our pre-tax income. In fiscal 2009 our net income was only $149,823 ($.01 per share). Our business operates primarily in Chinese Renminbi (“RMB”), but we report our results in our SEC filings in U.S. Dollars. The conversion of our accounts from RMB to Dollars will result in translation adjustments. While our net income will be added to the retained earnings on our balance sheet; the translation adjustments will be added to a line item on our balance sheet labelled “accumulated other comprehensive income,” since they will be more reflective of changes in the relative values of U.S. and Chinese currencies than of the success of our business. During the year ended on March 31, 2010, the effect of converting our financial results to Dollars was to add $9,822 to our accumulated other comprehensive income.In fiscal 2009, when the exchange rate had been much more volatile, $188,615 was added to our accumulated other comprehensive income. Liquidity and Capital Resources After our shareholders made the initial contribution of our registered capital, the growth of our business has been funded, primarily, by the revenues resulted from our business operations. As a result, at March 31, 2010, we had no long term debts. Our working capital at March 31, 2010 totalled $10,491,678, an increase of $5,524,113 from our $4,967,565 in working capital as of March 31, 2009. The increase was approximately equal to our net income.Our cash flow from operations trailed net income, however, as operations in fiscal 2010 produced $4,375,730 in cash.The discrepancy was primarily the result of a $3,385,839 increase in our accounts receivable, which occurred primarily because we realized $6,581,866 in sales (58% of annual sales) in the fourth quarter of the fiscal year.We are collecting the receivables from those sales in ordinary course, and do not expect the growth of our accounts receivable to exceed the rate of growth of our sales. Before the reverse merger, Vantone USA paid $ 1,304,209 to a consulting company in USA for all related expenditures of reverse merger transactions. These fees were originally classified as prepayment for reverse merger expenses. Since the shell company finally was acquired by Mr. Honggang Yu, CEO of the Vantone International, we reclassified this prepayment to be an advance to stockholder. In addition, Vantone Manufacturing paid off its loan from shareholder for amount of RMB 4,969,522 (equivalent to $728,041) in the year ended March 31, 2010. As of result, the net amount of advanced to/from stockholders/officers had approximately a $2 million difference between the year ended March 31, 2010 and 2009. Our business plans contemplates that we will expand our current VIP members and service system, and expand our e-commerce platform to distribute daily commodities, consumer electronics, home appliances, and insurance products. Implementation of this plan will require significant funds.The funds are needed in order to: ● Implement our direct marketing program, including development of internet commerce, calling center and an online presence; ● Co-operate with more insurance companies, and gain more insurance agency business; ● Establish a small funds financing and mortgage company in China to financing car, property, and life insurance products to expand our insurance market possession ratio and expand E-commerce transactions volume; and ● Implement an advertising and marketing program adequate to assure us of substantial market presence. Our plan is to sell a portion of our equity in order to obtain the necessary funds, which will reduce the equity share of our existing shareholders. To date, however, we have received no commitment from any source for funds. 12 Critical Accounting Policies and Estimates In preparing our financial statements we are required to formulate working policies regarding valuation of our assets and liabilities and to develop estimates of those values.In our preparation of the financial statements for fiscal 2010, there were two estimates made which were (a) subject to a high degree of uncertainty and (b) material to our results.These were:  Our determination, recited in Note 3(d) to our Financial Statements that a10% allowancefor doubtful accounts was appropriate.We made this determination based on our knowledge of our creditors and their past credit history.  Our determination, recited in Note 8(a) to our Financial Statements, that we could record a deferred tax asset of $123,101.We made the determination based on our historical profitability, and our expectation of future profitability We made no material changes to our critical accounting policies in connection with the preparation of financial statements for 2010. Impact of Accounting Pronouncements There were no recent accounting pronouncements that have had a material effect on the Company’s financial position or results of operations. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition or results of operations. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not Applicable. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Vantone International Group, Inc. and Subsidiaries (Formerly Senior Optician Service Inc. and Subsidiaries) Consolidated Financial Statements March 31, 2010 and 2009 13 Index to the Consolidated Financial Statements Page F-2 Report of Independent Registered Public Accounting Firm. F-3 Consolidated Balance Sheets as of March 31, 2010 and 2009. F-4 Consolidated Statements of Operations for the Fiscal Years Ended March 31, 2010 and 2009. F-5 Consolidated Statements of Comprehensive Income for the Fiscal Years Ended March 31, 2010 and 2009. F-6 Consolidated Statements of Changes in Stockholders’ Equity for the Fiscal Years Ended March 31, 2010 and 2009. F-7 Consolidated Statements of Cash Flows for the Fiscal Years Ended March 31, 2010 and 2009. F-8 to F-24 Notes to Consolidated Financial Statements. F-1 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Vantone International Group, Inc. (f/k/a Senior Optician Service Inc.) and Subsidiaries We have audited the accompanying consolidated balance sheets of Vantone International Group, Inc. (f/k/a Senior Optician Services Inc.)and Subsidiariesas of years ended March 31, 2010 and 2009, and the related consolidated statements of operations, comprehensive income, changes in stockholders’ equity, and cash flows for each of the years in the two-year period ended March 31, 2010. The management of Vantone International Group, Inc. (f/k/a Senior Optician Services Inc.)and Subsidiaries is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statements presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Vantone International Group, Inc. (f/k/a Senior Optician Services Inc.)and Subsidiaries as of March 31, 2010 and 2009, and the results of their operations and their cash flows for each of the years in the two-year period ended March 31, 2010 in conformity with accounting principles generally accepted in the United States of America. MS Group CPA LLC MS Group CPA LLC Edison, New Jersey June 11, 2010 F-2 Vantone International Group, Inc. (f/k/a Senior Optician Service Inc.) and Subsidiaries Consolidated Balance Sheets For the Fiscal Years Ended March 31, Assets Current Assets Cash and equivalents $ $ Accounts receivable, net of allowance for doubtful amounts of $427,164 and $0, respectively Advanced to suppliers Inventories Advanced to stockholders/officers, net Loan to related parties, net - Prepayments and other current assets Deferred income taxes assets-current Total Current Assets Property and Equipment - Net Deferred Income Taxes Assets-Noncurrent - Total Assets Liabilities and Stockholders' Equity Current Liabilities Accounts payable and accrued expenses Customer deposits Taxes payable Other current liabilities Total Current Liabilities Total Liabilities Stockholders' Equity Common stock - $0.001 par value, 100,000,000 shares authorized, 29,901,000 shares issued and outstanding * Additional paid-in capital Deferred compensation Reserve funds Retained earnings Accumulated other comprehensive income Total Vantone International Group, Inc. Stockholders' Equity Noncontrolling Interest Total Equity Total Liabilities and Stockholders' Equity $ $ *: As restated to show recapitalization. See notes to consolidated financial statements. F-3 Vantone International Group, Inc. (f/k/a Senior Optician Service Inc.) and Subsidiaries Consolidated Statements of Operations For the Fiscal Years Ended March 31, Revenues Products sold $ $ Service rendered Franchise joining fees - Total Revenues Cost of Goods Sold Products sold Service rendered Franchise joining cost - Total Cost of Good Sold Gross Profit Operating Expenses Selling expenses General and administrative expenses Total Operating Expenses Income From Operations Other Expenses Interest income, net Other income (expenses), net ) Loss on inventories disposal ) - Loss on disposition of fixed assets ) ) Total Other Income (Expenses) ) Income Before Taxes Provision for Income Taxes Income Before Noncontrolling Interest Less: Net Loss attributable to the noncontrolling interest ) ) Net Income Attributable to Vantone International Group, Inc. $ $ Net Income Per Common Share: - Basic and Diluted $ $ Weighted Common Shares Outstanding * - Basic and Diluted *: As restated to show recapitalization. See notes to consolidated financial statements. F-4 Vantone International Group, Inc. (f/k/a Senior Optician Service Inc.) and Subsidiaries Consolidated Statements of Comprehensive Income For the Fiscal Years Ended March 31, Net Income Before Noncontrolling Interest $ $ Other Comprehensive Income: Foreign Currency Translation Adjustment Total Comprehensive Income $ $ See notes to consolidated financial statements. F-5 Vantone International Group, Inc. (f/k/a Senior Optician Service Inc.) and Subsidiaries Consolidated Statements of Changes in Stockholders' Equity For the Fiscal Years Ended March 31, 2010 and 2009 Vantone International Group, Inc. Stockholders' Equity Common Stock No. of Shares Amount Additional Paid-in Capital Deferred Compensation Reserve Fund Retained Earnings / (Accumulated Deficit) Other Comprehensive Income (Loss) Noncontrolling Interest Total Balance as of March 31, 2008 $ Sold Two Subsidiaries to Related Parties - - ) - ) Liyuan Reserve Fund Prior to April 24, 2008 - Reserve Fund - ) - - - Net Income - ) Foreign Currency Translation Gain - Balance as of March 31, 2009 $ Purchase Stock from Minority Stockholders - ) ) Reserve Fund - ) - - - Net Income - ) Foreign Currency Translation Gain - Balance as of March 31, 2010 $ See notes to consolidated financial statements. F-6 Vantone International Group, Inc. (f/k/a Senior Optician Service Inc.) and Subsidiaries Consolidated Statements of Cash Flows For the Fiscal Years Ended March 31, Cash Flows From Operating Activities Net Income $ $ Adjustments to Reconcile Net Income to Net CashProvided by (Used in) Operating Activities Bad debt adjustment - Depreciation Net loss attributable to noncontrolling interest ) ) Deferred income tax benefits ) Loss on counting inventory - Loss on disposal of fixed assets Changes in operating assets and liabilities: Accounts receivable ) ) Advanced to suppliers ) ) Inventories ) Prepayments and other current assets ) Accounts payable and accrued expenses ) Accounts payable - related parties - ) Customer deposit ) Taxes payable ) Other current liabilities Net Cash Provided by (Used in) Operating Activities ) Cash Flows From Investing Activities Payment for purchase of property and equipment ) ) Proceeds from related parties return loan Payment to related parties ) ) Net Cash Provided by Investing Activities Cash Flows From Financing Activities Proceeds from shareholders contribution of variable interest entities - ) Payment for acquiring noncontrolling interest ) - Proceeds from stockholders/officers return of advances Payment to stockholders/officers ) ) Net Cash (Used in) Provided byFinancing Activities ) Net Increase (Decrease) in Cash and Equivalents ) Effect of Exchange Rate Changes on Cash Cash and Equivalents at Beginning of Period Cash and Equivalents at End of Period $ $ Supplemental Disclosures of Cash Flow Information: Interest paid $
